1 Reported in 210 N.W. 871.
Action by vendors against vendees for specific performance of a contract to convey land. After findings and an order for judgment for plaintiffs, defendants appeal from the order denying their motion for a new trial.
The case has proceeded and judgment has been ordered for plaintiffs under the rule of Abbott v. Moldestad, 74 Minn. 293,77 N.W. 227, 73 Am. St. 348, and Freeman v. Paulson, 107 Minn. 64,119 N.W. 651, 131 Am. St. 438. Those cases are now controlled by Noyes v. Brown, 142 Minn. 211, 171 N.W. 803. See also Paynesville L. Co. v. Grabow, 160 Minn. 414, 200 N.W. 481.
The main argument for defendants is that the statute, G.S. 1923, § 9576, providing for the cancelation by notice of an executory contract for the conveyance of land, provides the exclusive remedy for the vendor. There is nothing in that point and it was decided otherwise in State Bank v. Sylte, 162 Minn. 72,202 N.W. 70.
The other points made for defendants are also disposed of adversely to defendants by the cases first above cited.
Order affirmed. *Page 199